Citation Nr: 1601528	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the August 2004 rating decision that granted service connection for bilateral foot drop, peripheral neuropathy of bilateral lower extremities, with an effective date of March 11, 2004.

2.  Whether there was CUE error in the August 2004 rating decision that granted service connection for peripheral neuropathy of the right upper extremity, with an effective date of March 11, 2004.

3.  Whether there was CUE in the August 2004 rating decision that granted service connection for peripheral neuropathy of the left upper extremity, with an effective date of March 11, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.   

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In July 1993, the Veteran filed a claim for entitlement to service connection for Hodgkin's disease.

2.  In an August 1994 rating decision, the RO granted entitlement to service connection for Hodgkin's disease, with a 100 percent rating, effective July 29, 1993 and a 60 percent rating, effective September 11, 1993, based on neuropathy residuals.  

3.  In March 2004, the Veteran filed a formal claim for peripheral neuropathy, drop foot, a thyroid condition, asthma and Hepatitis A and B.  

4.  In an August 2004 rating decision, the RO granted entitlement to service connection, amongst other things, for bilateral foot drop and peripheral neuropathy of the right and left upper extremities, with an effective date of March 11, 2004.

5.  Although there is evidence of diagnoses of bilateral foot drop and peripheral neuropathy of the upper extremities prior to the August 2004 rating decision, there is no evidence of a claim for entitlement to service connection for the same until March 11, 2004.

6.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the August 2004 rating decision; or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time. 


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been demonstrated in the August 2004 rating decision which assigned an effective date of March 11, 2004 for bilateral foot drop, peripheral neuropathy of bilateral lower extremities.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.105 (2015).  

2.  Clear and unmistakable error has not been demonstrated in the August 2004 rating decision which assigned an effective date of March 11, 2004 for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.105 (2015).  

3.  Clear and unmistakable error has not been demonstrated in the August 2004 rating decision which assigned an effective date of March 11, 2004 for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.105 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The provisions of the VCAA are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

II.  CUE

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell, 3 Vet. App. at 314. 

Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95   (1995).

In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); however, VA's commission of a "grave procedural error" may vitiate the finality of a decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Dispute of the assigned effective date must take place within the one year appellate period applicable to the RO decision.  38 C.F.R. § 20.302. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.

Here, the Board finds that the Veteran has not established that there was CUE in the August 2004 rating decision.  As the facts relevant to all three claims are similar, the Board will discuss them together.  

The procedural history of this case is quite extensive and crucial to the adjudication of the claims. 

In July 1993, the Veteran filed his initial claim for entitlement to service connection for Hodgkin's disease.  Evidence of record at the time indicated that the Veteran had undergone chemotherapy treatment for the Hodgkin's and suffered from peripheral neuropathy, likely secondary to the chemotherapy treatment.  

In an August 1994 rating decision, the RO granted service connection for Hodgkin's disease, with an assigned 100 percent rating, effective July 29, 1993, and a 60 percent rating, effective from September 11, 1993.  The RO noted that the Veteran was entitled to a 100 percent rating for one year following the end of chemotherapy and a 60 percent rating thereafter "on the basis of a finding of neuropathy secondary to chemotherapy."  In other words, the Veteran's neuropathy was rated under the rating criteria for Hodgkin's disease, and not a separate compensable disability.  

In an August 1994 VA Form 21-4138, the Veteran requested an increase in his 60 percent rating, citing the side effects of chemotherapy demanded a higher rating.  In September 1994, the Veteran was afforded a VA neurological examination where the examiner noted the Veteran's history of chemotherapy treatment and current neuropathy symptoms.  The Veteran reported that his feet and hands "stay asleep and are painful."  He also reported that when he walks, "his legs and feet lock up and he walks stiffed legged."  The examiner diagnosed the Veteran with peripheral neuropathy induced by Agent Orange induced Hodgkin's disease.

In November 1994 and March 1995 VA Forms 21-4138, the Veteran requested entitlement to service connection for a thyroid condition and asthma, as secondary to his chemotherapy treatment.  VA treatment records supported diagnoses of hypothyroidism, bronchitis, and peripheral neuropathy, "probably secondary to chemotherapy."

A May 1995 rating decision granted an increase to a 100 percent rating, effective July 29, 1993, based on the Veteran's increased complications, including a breathing disorder, thyroid condition, gastrointestinal and peripheral neuropathy, due to the treatment of the Hodgkin's disease.

In March 1999, the Veteran submitted a VA Form 26-4555 Veterans Application in Acquiring Specially Adapting Housing or Special Home Adaptation Grant.  A May 1999 rating decision denied entitlement to specially adapting housing or a special home adaptation grant.  The Veteran did not appeal.  

In June 2000, the Veteran submitted a VA Form 21-2680 for special monthly compensation (SMC) based on a need for aid and attendance.  A June 2000 VA examination report noted the Veteran's complaint of peripheral neuropathy and that he was not accompanied to the place of the examination.  The Veteran complained of arthralgia in his hands as well as paresthesias and numbness due to peripheral neuropathy.  The examiner noted that the Veteran was able to conduct fine manipulation, but may be adversely affected by loss of sensation.  The examiner also noted that the Veteran had moderate pain in his feet due to peripheral neuropathy.  The examiner noted that the Veteran did not have any known transportation limitations and was independent.  In a June 200 rating decision, the RO denied entitlement to SMC based on need for aid and attendance.  The Veteran did not appeal. 

In April 2003, the Veteran applied again for specially adapted housing or a special adaption grant.  In May 2003, the RO denied entitlement to the same. 

In March 2004, submitted a claim for service connection for peripheral neuropathy, drop foot, a thyroid disorder, asthma and Hepatitis A and B.  In an August 2004 rating decision, the RO granted entitlement to service connection for bilateral foot drop, peripheral neuropathy of the right and left upper extremities, hypothyroidism, and SMC based on loss of use of both feet, with assigned ratings effective March 11, 2004.  The Veteran was also awarded automotive and adaptive equipment and a special adapted housing grant.  The rating for Hodgkin's disease with residual complications was reduced from 100 percent disabling to 0 percent because the Veteran's residuals were rated separately from the Hodgkin's Diagnostic Code.  

In June 2004, the Veteran was afforded a VA examination for lymphatic disorders where the examiner diagnosed bilateral foot drop and peripheral neuropathy secondary to treatment with Vincristine and Velban for Hodgkin's lymphoma.  

In July 2005, the Veteran stated that he was "requesting back pay of additional compensation for aid and attendant care back to [his] original rating date." (The Veteran was not receiving SMC for aid and attendance at that time, but rather receiving SMC for loss of use of both feet under 38 C.F.R. § 3.350(b) and SMC at intermediate rate under 38 C.F.R. § 3.350(f)(3) for anatomical loss of feet.)  He claimed that "[t]his [SMC aid and attendance] should have been awarded from the initial rating in 1995, as [he has] had the residual issues since 1992."  In a December 2005 statement, he further contended that he was entitled to aid and attendance and "back pay for loss of limbs (upper and lower) dating back to 1993."

In a February 2006 rating decision, the RO denied entitlement to SMC based on aid and attendance and entitlement to an earlier effective date for Hodgkin's disease.  In March 2006, the Veteran filed a Notice of Disagreement (NOD) and stated that he did not request an earlier effective date for Hodgkin's lymphoma, but rather an earlier effective date for the SMC for loss of use of feet, due to drop foot and peripheral neuropathy.  

A February 2007 rating decision denied entitlement to an earlier effective date for service connection bilateral foot drop, peripheral neuropathy of the bilateral lower extremities and SMC for loss of use of both feet.  

In May 2007, the Veteran stated that he wished to "reopen" his claim for an earlier effective date for loss of limbs.  In May 2007, the RO informed the Veteran, via letter, that his March 2006 NOD to the August 2004 rating which granted SMC for loss of use of feet was untimely.  It notified him that his NOD was considered as a claim to reopen for an earlier effective, to which the February 2007 rating denied.  

A November 2007 rating decision denied entitlement to an earlier effective date for bilateral foot drop, peripheral neuropathy of the left and right upper extremities and SMC based on loss of use of feet. 

In February 2008, the Veteran alleged clear and unmistakable error regarding an earlier effective date for his peripheral neuropathy and bilateral drop foot.  He alleged that when he was originally granted service connection for Hodgkin's disease with its associated residuals, including peripheral neuropathy, he was told that he would be scheduled for a VA examination to determine the residual disabilities.  He contends that he was never afforded that examination and that if he had been, it would have been discovered that he had bilateral foot drop and peripheral neuropathy that were entitled to separate compensable ratings.  

The Veteran has stated in subsequent correspondences that there has been evidence of peripheral neuropathy and drop foot since 1993 and he never received a mandatory re-rating 6 months after his August 1994 rating decision (See March 2009 VA Form 9, interpreted as a NOD) and he never wanted an earlier effective date for Hodgkin's, broken bones, peripheral neuropathy, but rather wanted an earlier effective date for aid and attendance (See June 2010 correspondence, September 2010 report of general information, September 2010 IRIS inquiry, December 2011 IRIS inquiry and April 2015 report of contact). 

The crux of the Veteran's argument is that he was not afforded a VA examination after his initial August 1994 rating decision that would have found the existence of peripheral neuropathy and bilateral foot drop and thus he would have been service-connected for those disabilities.  See Veteran's Statement, July 2005.  

However, the Board finds that the Veteran's argument is flawed and therefore does not rise to level of a finding of CUE in the August 2004 rating decision which granted service connection for these disabilities, with an effective date of March 11, 2004.  In that regard, as stated above, the effective date of a claim is based on the date of the claim or the date in which entitlement arose, whichever is later.  Here, the evidence is clear that the Veteran did not file a claim for peripheral neuropathy of the upper extremities and drop foot of the lower extremities until March 2004.  Therefore, regardless of whether there was evidence of the existence of those disabilities prior to that date of the claim, the Veteran would need to file a claim for the disabilities for which he wanted service connection.  The Board acknowledges that the Veteran was previously rated for peripheral neuropathy under Hodgkin's disease, as an included residual.  However, there was no evidence of an informal or formal claim for these disabilities until March 2004.  The Veteran's previous applications for specially adapted housing or SMC aid and attendant/housebound do not qualify as applications for service connection for the disabilities on appeal, regardless of the fact that the Veteran argues that he applied for SMC based on the existence of these disabilities.  

Also, the Veteran incorrectly states that he was not afforded a VA examination after his initial August 1994 rating decision.  As noted above, the Veteran was afforded a VA examination just one month after his August 1994 rating.  Assuming arguendo that the Veteran had not been afforded a VA examination, the Board nonetheless finds that CUE would not be found due to the lack of affording the Veteran an examination.  In that regard, the VA's duty to assist a claimant cannot form a basis for a claim of CUE.  See Elkins, supra.  The August 2004 rating decision properly assigned a March 2004 effective date for the Veteran's claims as that was the date of the Veteran's claim.  

Under these circumstances, the Board concludes that the Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO; or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the August 2004 rating decision.  













	(CONTINUED ON NEXT PAGE)



As such, CUE in that rating decision has not been established, and the claim on appeal must be denied.


ORDER

The request to revise or reverse the August 2004 rating decision that granted service connection for bilateral foot drop, peripheral neuropathy of the bilateral lower extremities, with an effective date of March 11, 2004, on the basis of CUE, is denied.  

The request to revise or reverse the August 2004 rating decision that granted service connection for peripheral neuropathy of the right upper extremity, with an effective date of March 11, 2004, on the basis of CUE, is denied.  

The request to revise or reverse the August 2004 rating decision that granted service connection for bilateral foot drop, peripheral neuropathy of the left upper extremity, with an effective date of March 11, 2004, on the basis of CUE, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


